Arthur Don Tel 312.456.8438 Fax 312.456.8435 dona@gtlaw.com October 27, 2014 IronBridge Funds, Inc. One Parkview Plaza Suite 700 Oakbrook Terrace, Illinois 60181 Re: IronBridge Funds, Inc. Dear Ladies and Gentlemen: As counsel for IronBridge Funds, Inc. (the “Registrant”), we consent to the incorporation by reference of our opinion dated October 26, 2012, solely with respect to the Registrant’s series designated the IronBridge Small Cap Fund, IronBridge SMID Cap Fund, IronBridge Global Fund and IronBridge Large Cap Fund, as filed with the Registrant’s registration statement on Form N-1A, Securities Act registration no. 333-165633, on October 26, 2012. In giving this consent we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933, as amended. Sincerely, /s/ GREENBERG TRAURIG, LLP GREENBERG TRAURIG, LLP■ ATTORNEYS AT LAW■ WWW.GTLAW.COM 77 West Wacker Drive, Suite 3100■ Chicago, Illinois■ Tel 312.456.8400■ Fax 312.456.8435 CHI 65285392
